Name: Commission Regulation (EEC) No 1038/88 of 20 April 1988 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 4. 88 Official Journal of the European Communities No L 102/21 COMMISSION REGULATION (EEC) No 1038/88 of 20 April 1988 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES^ Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 233/88 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within heading Nos 0201 and 0202 of the combined nomenclature and for products falling within subheadings 0206 10 95 and 0206 29 91 thereof ('), and in particular Article 2, Whereas Commission Regulation (EEC) No 409/88 of 12 February 1988 laying down detailed rules for the application of import arrangements provided for by Regulations (EEC) No 232/88 and (EEC) No 233/88 in the beef and veal sector (2), provides in Article 7, that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 3988/87 (4) ; Whereas Article 1 ( 1 ) (d) of Regulation (EEC) No 409/88 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms in 1988 at 10 000 tonnes ; Whereas Article 15 (6) (d) of Regulation (EEC) No 2377/80 lays down that the quantities applied for may be reduced ; whereas the applications lodged relate to total quantities which exceed the quantities available ; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quantities? it is appropriate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION : Article i All applications for import licences in respect of the second quarter of 1988 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 409/88 are hereby met to the extent of 0,1002 % of the quantity requested. Article 2 This Regulation shall enter into force on 21 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 24, 29 . 1 . 1988 , p. 3 . 0 OJ No L 40, 13 . 2. 1988, p. 17 . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . (4) OJ No L 376, 31 . 12. 1987, p. 31